AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                                        FILED IN THE
                                                     Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON

               SIMEON O., on behalf of T.O.,

                                                                     )
                                                                                                                 Apr 06, 2020
                             Plaintiff                               )                                             SEAN F. MCAVOY, CLERK

                                v.                                   )       Civil Action No. 4:19-cv-5003-RMP
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment, ECF No. 11, is GRANTED IN PART.
u
              Defendant's Motion for Summary Judgment, ECF No. 12, is DENIED.
              The ALJ’s decision is REVERSED. This matter is REMANDED to the Commissioner of Social Security for further
              proceedings consistent with the Report and Recommendation, pursuant to sentence four of 42 U.S.C. § 405(g).
              Judgment is entered for Plaintiff.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       ROSANNA MALOUF PETERSON                               on a motion for
      summary judgment.


Date: 4/6/2020                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
